                         United States District Court
                       Western District of North Carolina
                              Statesville Division

      Stacey Lerell Newmones,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               5:13-cv-00154-MOC
                                      )                 5:01-cr-00005-19
                 vs.                  )
                                      )
      United States of America,       )
                                      )
           Respondent(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 16, 2019 Order.

                                               May 16, 2019
